
	

113 HRES 36 IH: Establishing a select committee to investigate and report on the attack on the United States consulate in Benghazi, Libya.
U.S. House of Representatives
2013-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 36
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2013
			Mr. Wolf (for
			 himself, Mr. Barletta,
			 Mr. Aderholt,
			 Mr. Franks of Arizona,
			 Mr. Weber of Texas,
			 Mr. Posey,
			 Mr. Wittman,
			 Mr. Griffin of Arkansas,
			 Mr. Schock,
			 Mr. Meehan,
			 Mr. King of Iowa,
			 Mr. Duncan of South Carolina,
			 Mr. Olson,
			 Mr. Johnson of Ohio,
			 Mr. Wilson of South Carolina,
			 Mr. Brooks of Alabama,
			 Mr. Gerlach,
			 Mr. Brady of Texas,
			 Mr. McKinley,
			 Mr. Jordan, and
			 Mr. Flores) submitted the following
			 resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Establishing a select committee to
		  investigate and report on the attack on the United States consulate in
		  Benghazi, Libya.
	
	
		That
		1.EstablishmentThere is hereby established a select
			 Committee to investigate and report on the attack on the American consulate in
			 Benghazi, Libya (hereinafter referred to as the select
			 committee).
		2.Composition
			(a)The select
			 committee shall be composed of 19 members as follows:
				(1)The chair and ranking member of the
			 Committee on Armed Services (or a designee from among the members of that
			 committee).
				(2)The chair and ranking member of the
			 Committee on Foreign Affairs (or a designee from among the members of that
			 committee).
				(3)The chair and
			 ranking member of the Committee on Homeland Security (or a designee from among
			 the members of that committee).
				(4)The chair and ranking member of the
			 Committee on Intelligence (or a designee from among the members of that
			 committee).
				(5)The chair and ranking member of the
			 Committee on the Judiciary (or a designee from among the members of that
			 committee).
				(6)The chair and ranking member of the
			 Committee on Oversight and Government Reform (or a designee from among the
			 members of that committee).
				(7)Five members
			 appointed by the Speaker.
				(8)Two members
			 appointed by the Speaker after consultation with the minority leader.
				If the
			 chair or ranking member of any such committee declines to serve on the select
			 committee, then the Speaker in the case of a chair, or the Speaker after
			 consultation with the minority leader in the case of a ranking member, shall
			 designate the member or members from that committee to serve on the select
			 committee.(b)The Speaker shall
			 designate one member as chairman and the minority leader shall designate one
			 member as the ranking minority member of the select committee.
			3.Investigation and
			 report on the attack on the United States consulate in Benghazi,
			 LibyaNot later than 90 days
			 after the initial meeting of the select committee, the select committee shall
			 conduct an investigation of and submit to the House a report on—
			(1)any intelligence known to the United States
			 relating to the attack on the United States consulate in Benghazi, Libya, on
			 September 11, 2012;
			(2)any requests for additional security, or
			 actions taken by Federal agencies to improve security at the consulate before
			 the attack;
			(3)a definitive timeline of the attack;
			(4)how the relevant
			 agencies and the executive branch responded to the attack and whether
			 appropriate congressional notifications were made;
			(5)any improper
			 conduct by officials relating to the attack;
			(6)recommendations on
			 what steps Congress and the President should take to prevent future attack;
			 and
			(7)any other relevant
			 issues relating to the attack or the response to the attack.
			4.Procedures of the
			 select committeeRule XI of
			 the Rules of the House of Representatives, including clause 2(j)(1)
			 (guaranteeing the minority additional witnesses) and clause 2(m)(3) (providing
			 for the authority to subpoena witnesses and documents), shall apply to the
			 select committee.
		5.Joint
			 operationsThe chair of the
			 select committee, in conducting the investigation described in section 3, may
			 consult with the chair of any Senate committee conducting a parallel
			 investigation regarding meeting jointly to receive testimony, the scheduling of
			 hearings or issuance of subpoenas, and joint staff interviews of key
			 witnesses.
		6.Staff;
			 funding
			(a)(1)To the extent
			 practicable, the select committee shall utilize the services of staff of
			 employing entities of the House. At the request of the chair in consultation
			 with the ranking minority member, staff of employing entities of the House may
			 be detailed to the select committee to carry out this resolution and shall be
			 deemed to be staff of the select committee.
				(2)The chair, upon consultation with the
			 ranking minority member, may employ and fix the compensation of such staff as
			 the chair considers necessary to carry out this resolution.
				(b)There are
			 authorized to be appropriated from the applicable accounts of the House such
			 sums as may be necessary to carry out this resolution. Payments for the
			 expenses of the select committee shall be made on vouchers signed by the
			 chairman and approved in the manner directed by the Committee on House
			 Administration. Amounts made available under this subsection shall be expended
			 in accordance with regulations prescribed by the Committee on House
			 Administration.
			7.Dissolution and
			 disposition of records
			(a)The select committee shall cease to exist
			 30 days after filing the report required under section 3.
			(b)Upon dissolution
			 of the select committee, the records of the select committee shall become the
			 records of any committee designated by the Speaker.
			
